                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

       UNITED STATES OF AMERICA                        )
                                                       )
                         v.                            )     No.:   2:19-CR-00001
                                                       )
           BRANDON LEE RUNYON                          )



 TO THE HONORABLE JUDGE OF THE ABOVE COURT:

           PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM



                Your petitioner, the United States of America, by J. Douglas Overbey, United

 States Attorney for the Eastern District of Tennessee, respectfully shows:

                                                  I.

                That Defendant is now in the custody of the Jailer at the Haynesville Correctional

 Center, in Haynesville, Virginia, pursuant to State of Tennessee charges.

                                                 II.

                That there is pending against the defendant in this District the above-captioned case,

 which is set for Initial Appearance on June 17, 2019, at 1:30 p.m., or for his case to be otherwise

 disposed of upon said indictment heretofore returned against him in the United States District

 Court for the Eastern District of Tennessee, at Greeneville, Tennessee, and each day thereafter

 until said case is disposed of.

                WHEREFORE, petitioner prays that the Clerk of this Court be instructed to issue a

 writ of habeas corpus ad prosequendum to the Jailer of the Haynesville Correctional Center, in

 Haynesville, Virginia, commanding him to produce the said Defendant before this Court at the




Case 2:19-cr-00001-RLJ-CRW Document 15 Filed 04/10/19 Page 1 of 2 PageID #: 28
 time and place aforesaid for the purpose aforesaid, and that if the said Jailer of the Haynesville

 Correctional Center, in Haynesville, Virginia, so elects, the United States Marshal for the Eastern

 District of Tennessee, or any other duly authorized United States Marshal or Deputy United States

 Marshal, be ordered and directed to receive said Defendant into his custody and possession at said

 Haynesville Correctional Center, in Haynesville, Virginia and under safe and secure conduct to

 have him before the Judge of our District Court at the time and place aforesaid for the purpose

 aforesaid, and to return him to said Jailer of the Haynesville Correctional Center, in Haynesville,

 Virginia as aforesaid.


                                                      J. DOUGLAS OVERBEY
                                                      United States Attorney

                                              By:     s/ Robert M. Reeves
                                                      ROBERT M. REEVES
                                                      Assistant U.S. Attorney




Case 2:19-cr-00001-RLJ-CRW Document 15 Filed 04/10/19 Page 2 of 2 PageID #: 29
